DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are currently pending and prosecuted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich, US PG-Pub 2016/0291478, hereinafter Petcavich, in view of Bauer et al., US PG-Pub 2015/0370284, hereinafter Bauer.
Regarding Claim 1, Petcavich teaches a method of manufacturing a touch sensor with conductive lines ([0045]), comprising: 
applying a UV-blocking layer (standoff layers 610) to a first surface of a transparent substrate (transparent substrate 410; Figs. 6A-6H, and corresponding descriptions); 
applying a first photoresist layer (photoresist layers 630) over the UV-blocking layer (Figs. 6A-6H, and corresponding descriptions); 
applying a second photoresist layer (photoresist layers 630) over a second surface of the transparent substrate (Figs. 6A-6H, and corresponding descriptions); 
UV radiation 660; Figs. 6A-6H, and corresponding descriptions; [0051]); 
developing the first photoresist layer and the second photoresist layer (Figs. 6A-6H, and corresponding descriptions; [0050]-[0052]); 
forming a first metal circuit (metal 670) over the first surface according to pattern formed by the first photoresist layer (Figs. 6A-6H, and corresponding descriptions); and, 
forming a second metal circuit (metal 670) over the second surface according to pattern formed by the second photoresist layer (Figs. 6A-6H, and corresponding descriptions).
However, Petcavich does not explicitly teach the UV-blocking layer being opaque to UV radiation.
Bauer teaches the UV-blocking layer being opaque to UV radiation (Bauer: [0103], [0125]-[0127]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the opaqueness taught by Bauer into the device taught by Petcavich in order to block light (Bauer: [0103]), thereby providing a higher quality touch sensitive device.
Regarding Claim 2, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein the UV-blocking layer is formed to be opaque in a region of the electromagnetic spectrum of from 315 to 400 nanometers (Bauer: [0060], [0103]).
Regarding Claim 3, Petcavich, as modified by Bauer, teaches the method of claim 2, wherein the UV-blocking layer is formed by mixing at least one of: 
Bauer: [0144]-[0145]).
Regarding Claim 4, Petcavich, as modified by Bauer, teaches the method of claim 3, wherein the polymer binder solvent composition is one of: acrylic, epoxy, urethane, or ester functional material (Bauer: [0144]-[0145]).
Regarding Claim 5, Petcavich, as modified by Bauer, teaches the method of claim 4, wherein the mixing comprises mixing from 0.01 to 4 percent by weight of UV-blocking material (Petcavich: [0056]; Bauer: [0087]-[0089], [0144]-[0145]).
Regarding Claim 6, Petcavich, as modified by Bauer, teaches the method of claim 4, wherein the mixing comprises mixing from 20% to 25% solids polymer and from 3% to 4% UV absorber material (Petcavich: [0056]; Bauer: [0087]-[0089], [0144]-[0145]).
Regarding Claim 7, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein the first metal circuit and the second metal circuit are formed of a transparent conductor material (Petcavich: [0033]).
Regarding Claim 8, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein the first metal circuit and the second metal circuit are formed of metallic conductor material that is opaque in the visible spectrum (Petcavich: [0033]).
Regarding Claim 9, Petcavich, as modified by Bauer, teaches the method of claim 8, wherein the first photoresist layer and the second photoresist layer comprise a Petcavich: [0047], [0055]-[0060]).
Regarding Claim 10, Petcavich, as modified by Bauer, teaches the method of claim 9, further comprising forming a standoff photoresist layer (Petcavich: standoff photoresist layer 610) on the second surface of the transparent substrate prior to applying the second photoresist layer (Petcavich: Figs. 6A-6H, and corresponding descriptions).
Regarding Claim 11, Petcavich, as modified by Bauer, teaches the method of claim 9, further comprising forming a standoff photoresist layer (Petcavich: standoff photoresist layer 610) on the UV-blocking layer prior to applying the first photoresist layer (Petcavich: Figs. 6A-6H, and corresponding descriptions).
Regarding Claim 12, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein photo-patterning comprises simultaneously exposing the first photoresist layer and the second photoresist layer to UV radiation (Petcavich: Figs. 6A-6H, and corresponding descriptions).
Regarding Claim 13, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein the UV-blocking layer is formed to have a thickness of at least 5 microns after drying (Petcavich: Figs. 6A-6H, and corresponding descriptions; [0046]-[0051]; Bauer: [0109]-[0120]).
Regarding Claim 14, Petcavich teaches a method of manufacturing a touch sensor with conductive lines, comprising: 
transparent substrate 410) by mixing a UV-blocking material (standoff layers 610) into a transparent substrate material (Figs. 6A-6H, and corresponding descriptions); 
applying a first photoresist layer (photoresist layers 630) over a first surface of the transparent substrate (Figs. 6A-6H, and corresponding descriptions); 
applying a second photoresist layer (photoresist layers 630) over a second surface of the transparent substrate (Figs. 6A-6H, and corresponding descriptions); 
photo-patterning the first photoresist layer and the second photoresist layer using UV radiation (UV radiation 660; Figs. 6A-6H, and corresponding descriptions; [0051]); 
developing the first photoresist layer and the second photoresist layer (Figs. 6A-6H, and corresponding descriptions; [0050]-[0052]); 
forming a first metal circuit (metal 670) over the first surface according to pattern formed by the first photoresist layer (Figs. 6A-6H, and corresponding descriptions); and, 
forming a second metal circuit (metal 670) over the second surface according to pattern formed by the second photoresist layer (Figs. 6A-6H, and corresponding descriptions).
However, Petcavich does not explicitly teach the UV-blocking layer being opaque to UV radiation.
Bauer teaches the UV-blocking layer being opaque to UV radiation (Bauer: [0103], [0125]-[0127]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the opaqueness taught by Bauer into the Bauer: [0103]), thereby providing a higher quality touch sensitive device.
Regarding Claim 15, Petcavich, as modified by Bauer, teaches the method of claim 14, wherein the transparent substrate material comprises one of: polyethylene terephthalate ("PET"), polyethylene naphthalate ("PEN"), cellulose acetate ("TAC"), cycloaliphatic hydrocarbons ("COP"), polymethylmethacrylates ("PMMA"), polyimide ("PI"), bi-axially-oriented polypropylene ("BOPP") (Petcavich: [0035]).
Regarding Claim 16, Petcavich, as modified by Bauer, teaches the method of claim 15, wherein the UV-blocking material comprises one of: 2,2Methylenebis[6-(2H-benzotriazol-2-yl-4(1,1,3,3-tetramethylbutyl)phenol],2,2'-pphenylene bis-4H-3,1-benzoxazin-4-one, and 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3, 5-triazin-2-yl)5-(octyloxy)-phenol (Bauer: [0144]-[0145]).
Regarding Claim 17, Petcavich teaches a touch sensor for a touch screen ([0001]), comprising: 
a transparent substrate (transparent substrate 410); 
a UV-blocking layer (standoff layers 610) on a first surface of the transparent substrate (Figs. 6A-6H, and corresponding descriptions); 
a first conductive circuit (metal 670) over the first surface according to a first pattern (Figs. 6A-6H, and corresponding descriptions); and, 
a second conductive circuit (metal 670) over a second surface of the transparent substrate according to a second pattern (Figs. 6A-6H, and corresponding descriptions).

Bauer teaches the second pattern different from the first pattern (Bauer: [0068], [0106], [0121]-[0132]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the patterning taught by Bauer into the device taught by Petcavich in order to allow for a more accurate touch sensor (Bauer: [0127]), thereby providing a higher quality touch sensitive device
Regarding Claim 18, Petcavich, as modified by Bauer, teaches the touch sensor of claim 17, wherein the first conductive circuit and the second conductive circuit comprise transparent conductor material (Petcavich: [0033]).
Regarding Claim 19, Petcavich, as modified by Bauer, teaches the touch sensor of claim 17, further comprising: 
a first catalytic photoresist layer (Petcavich: photoresist layers 630) over the UV-blocking layer (Petcavich: Figs. 6A-6H, and corresponding descriptions); 
a second catalytic photoresist layer (Petcavich: photoresist layers 630) over the second surface of the transparent substrate (Petcavich: Figs. 6A-6H, and corresponding descriptions); 
wherein the first conductive circuit comprises metal deposited over the first catalytic photoresist layer (Petcavich: Figs. 6A-6H, and corresponding descriptions), and the second conductive circuit comprises metal deposited over the second catalytic photoresist layer (Petcavich: Figs. 6A-6H, and corresponding descriptions), wherein the metal is opaque to visible light (Petcavich: [0033]
Regarding Claim 20, Petcavich, as modified by Bauer, teaches the touch sensor of claim 17, wherein the UV-blocking layer comprises one of: 2,2Methylenebis[6-(2H-benzotriazol-2-yl-4(1,1,3,3-tetramethylbutyl)phenol],2,2'-pphenylene bis-4H-3,1-benzoxazin-4-one, and 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)5-(octyloxy)-phenol, in a polymer binder solvent composition (Bauer: [0144]-[0145]).
Regarding Claim 21, Petcavich, as modified by Bauer, teaches the touch sensor of claim 20, wherein the polymer binder solvent composition comprises one of: acrylic, epoxy, urethane, or ester functional material (Bauer: [0144]-[0145]).
Regarding Claim 22, Petcavich, as modified by Bauer, teaches the touch sensor of claim 17, wherein the UV-blocking layer has a thickness of from 10 to 15 microns (Petcavich: Figs. 6A-6H, and corresponding descriptions; [0046]-[0051]; Bauer: [0109]-[0120]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627